Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 adds additional materials to the list of materials now incorporated into claim 1.  Claim 1 as amended limits the metal to “iron, copper, titanium, bronze, nickel or alloys thereof”.  Claim 9 states the material is bronze or copper which are both redundant to the list in claim 1.  The list also states “aluminum, messing, or stainless steel”, in some cases these would be considered as alloys of the list in claim 1 or at least alloys that would include one of the materials as an additive and thus would be redundant.  However messing (nickel plated brass) is a distinct material that is not alloys of the list in claim 1, thus this recitation is defining at least one additional material and is thus expanding the list of materials which fails to further limit claim 1.  A dependent claim cannot broaden the list of materials as this would be broadening the scope of claim 1 and not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelkovski, US PGPub 2014/0044385, in view of Natu, US PGPub 2012/0240350.
Regarding claims 1 and 9 (see note), Andelkovski discloses a bearing comprising: a sidewall (walls that make the bearing) comprising an open metal substrate (102/602, metal mesh, see paragraphs 0023 and 0048) at least partially embedded in a low friction material (104/604, see paragraph 0037) such that low friction material overlies the metal substrate and forms the radially inner surface and the radially outer surface of the sidewall (the overlay material is present on both sides of the substrate, see figure 6a and 6b showing a zoomed in view 602 being the substrate in this figure), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body, wherein the flange is located at an axial end of the bearing and that the open metal substrate comprises iron, copper, titanium, bronze tin, nickel or alloys thereof [clm 1], including aluminum, messing, or stainless steel [clm 9] (Andelkovski discloses aluminum, see at least paragraph 0025 and that nickel, tin and titanium can be alloy elements within the aluminum, see paragraph 0031).
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction at least partially formed by folding the axial end of the sidewall toward an opposite axial end of the sidewall, wherein the flange comprises a plurality of flange sidewalls in contact with each other along at least 25% and no greater than 95% of a radial length of the flange, wherein the flange is located at an axial end of the bearing, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region exposing open metal substrate and receding radially internally or radially externally from the low friction material of the sidewall.
Natu teaches that a cylindrical body (at 13) of a bearing can comprise an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) exposing the substrate (13, the top layers are temporary protective layers that are removed during assembly and are opposite to a notch or dimple that is depressed inward or outward to form the bump or conductive region, this is believed to be the same thing that is occurring in Applicant’s invention, the protrusion being the conductive element that is formed by placing a notch or dimple in the other side of the sidewall) and receding radially internally or radially externally from the low friction material of the sidewall (the dimples/notches that ultimately form the protrusion recede from the outer or inner most surfaces of the assembly) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions in the bearing by exposing the substrate (which in the case of Andelkovski is the open metal substrate) so that it is free from low friction material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.
NOTE: claims 1 and 9 are being addressed together to provide a full list of material options that are being set forth by the claim combination, see rejection under 35 USC 112(d) above.
Regarding claim 5, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region comprises a protrusion at least partially free of low friction material and extending radially internally or radially externally from the sidewall (Natu teaches exposing the substrate by providing protrusions that are not coated with the friction reducing/protective layers, see Figures 1-3b).
Regarding claim 8, Andelkovski discloses that the substrate comprises a woven metal mesh or expanded metal (102 in Andelkovski is a metal mesh, see at least paragraph 0025).
Regarding claim 10, Andelkovski discloses that the low friction material comprises a polymer (see paragraph 0037).
Regarding claim 11, Andelkovski in view of Natu discloses that at least one of the outward conductive region or the inward conductive region is located on the generally cylindrical body (as modified by Natu the dimples/bumps that act to expose the substrate are on the generally cylindrical body).
Regarding claim 12, Andelkovski in view of Natu does not disclose that one of the outward conductive region or the inward conductive region is located on the flange.  However both references show that both the radial portion of the bearing and the thrust portion (or flange) make functional contact with both the inner and outer elements that are supported by the bearing, it would have been obvious to a person having ordinary skill in the art at the time of filing to place the protrusions that form the conductive structure on any combination of surfaces that would provide a conductive path between the inner and outer element.  This includes the finite number of predictable combinations that include both on the radial part, both on the thrust or flange part or one on the flange part and one on the radial part since regardless of where the conductive features are located the substrate or wire mesh forms a conductive path between the regions.  Therefore regardless of the specific location of the conductive regions the bearing still functions the same and provides a conductive path between the elements and the result and function of the final product is the same and predictable.  Modifications within a finite number of possible combinations is not inventive but rather modifications to Andelkovski in view of Natu that would have been obvious and within the level of ordinary skill in the art.
Regarding claim 14, Andelkovski appears to further show that the bearing is made of a sheet product that is rolled into shape but does not show or discuss that in the final product that there is a gap extending at least partially between a first and a second axial end of the bearing.
Natu further teaches that bearing element can include a gap extending at least partially between a first and a second axial end of the bearing (see 25).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski when rolling the sheet good into the shape of the bearing element to leave a slot, as taught by Natu, since leaving a slot in a ring shaped element provides the predictable result of allowing for expansion or contraction to accommodate for machine tolerances with placing around a shaft (inner component) or in a housing (outer component) and Natu additional discloses that the slot can include additional burrs or protuberances that function the same as the dimple and provides an additional point of exposed substrate for additional conductivity (see paragraph 0022).
Regarding claim 15, Andelkovski and Natu both disclose that the flange comprises a split (see figure 2 in Andelkovski and at 25 in figure 1 of Natu).
Regarding claim 18, Andelkovski and Natu both disclose that the flange element has a generally planar outermost axial surface (in both documents the flange is illustrated as flat on both sides).
Regarding claim 19, Andelkovski and Natu both disclose that the flange is formed with the low friction material facing an outermost axial surface (in Andelkovski the low fiction surface can be on both sides as shown in figure 6a and in Natu 10 is on the inner surface of the cylindrical part, when the flange is formed this becomes the axially outward face surface of the flange, see figures 6a and 6b).
Regarding claim 20, Andelkovski in view of Natu discloses that the substrate is fully embedded in the low friction material such that the low friction material extends along at least a portion of the radially inner and radially outer surfaces of the substrate (Andelkovski discloses that the wire mesh is fully embedded and when combined Natu the low friction material will extend along “at least a portion” of the inner and outer surfaces, the substrate would only have surfaces exposed at locations of the protrusions being taught by Natu but would still be fully embedded, in other words a part can have an exposed surface but still be fully embedded, this would be the result of the combination above).

Regarding claim 2, Andelkovski discloses an assembly comprising: an inner component (308); an outer component (306) and a bearing (304) disposed radially between the inner component and the outer component, wherein the bearing comprises: a sidewall (walls that make the bearing) comprising an open metal substrate (102/602, metal mesh, see paragraphs 0023 and 0048) at least partially embedded in a low friction material (104/604, see paragraph 0037) such that low friction material overlies the metal substrate and forms the radially inner surface and the radially outer surface of the sidewall (the overlay material is present on both sides of the substrate, see figure 6a and 6b showing a zoomed in view 602 being the substrate in this figure), the sidewall further comprising: a generally cylindrical body (at 106 in figure 2); and a flange (at 104 in figure 2) contiguous with and extending from an axial end of the generally cylindrical body, wherein the flange is located at an axial end of the bearing and that the open metal substrate comprises iron, copper, titanium, bronze, tin, nickel or alloys thereof (Andelkovski discloses aluminum, see at least paragraph 0025 and that nickel, tin and titanium can be alloy elements within the aluminum, see paragraph 0031 thus the material disclosed would be an alloy of these elements).
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction at least partially formed by folding the axial end of the sidewall toward an opposite axial end of the sidewall, wherein the flange comprises a plurality of flange sidewalls in contact with each other along at least 25% and no greater than 95% of a radial length of the flange, wherein the flange is located at an axial end of the bearing, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region exposing open metal substrate and receding radially internally or radially externally from the low friction material of the sidewall.
Natu teaches that a cylindrical body (at 13) of a bearing can comprise an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) exposing the substrate (13, the top layers are temporary protective layers that are removed during assembly and are opposite to a notch or dimple that is depressed inward or outward to form the bump or conductive region, this is believed to be the same thing that is occurring in Applicant’s invention, the protrusion being the conductive element that is formed by placing a notch or dimple in the other side of the sidewall) and receding radially internally or radially externally from the low friction material of the sidewall (the dimples/notches that ultimately form the protrusion recede from the outer or inner most surfaces of the assembly) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions, formed by notches, in the bearing by exposing the substrate (which in the case of Andelkovski is the open metal substrate) so that it is free from low friction material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.

Regarding claim 3, Andelkovski discloses a method comprising: providing a blank (laminate structure of figure 1 forms a blank) comprising an open metal substrate (wire mesh) at least partially embedded in a low friction material (104/604) forming a bearing from the blank (the bearing is formed from the laminate material), the bearing comprising a sidewall such that low friction material overlies the metal substrate and forms the radially inner surface and the radially outer surface of the sidewall (the overlay material is present on both sides of the substrate, see figure 6a and 6b showing a zoomed in view 602 being the substrate in this figure), the sidewall further comprising: a generally cylindrical body (106); and a flange (104) contiguous with and extending from an axial end of the generally cylindrical body, wherein the flange is located at an axial end of the bearing and that the open metal substrate comprises iron, copper, titanium, bronze, tin, nickel or alloys thereof (Andelkovski discloses aluminum, see at least paragraph 0025 and that nickel, tin and titanium can be alloy elements within the aluminum, see paragraph 0031 thus the material disclosed would be an alloy of these elements).  The claim limitations of providing a blank and forming the bearing under the broadest reasonable interpretation is only requiring a material be provided, that being the mesh with the low friction material in Andelkovski, then making the material into a bearing, since Andelkovski discloses that the laminate is formed into a bearing then the bearing has been made from the blank.
Andelkovski does not disclose that at least one of 1) the flange comprises a multiple wall construction at least partially formed by folding the axial end of the sidewall toward an opposite axial end of the sidewall, wherein the flange comprises a plurality of flange sidewalls in contact with each other along at least 25% and no greater than 95% of a radial length of the flange, wherein the flange is located at an axial end of the bearing, or 2) the generally cylindrical body or the flange comprises an outward conductive region and an inward conductive region exposing open metal substrate and receding radially internally or radially externally from the low friction material of the sidewall.
Natu teaches that a cylindrical body (at 13) of a bearing can comprise an outwardly conductive region (19 in figure 3b) and an inwardly conductive region (at 17 in figure 3b) exposing the substrate (13, the top layers are temporary protective layers that are removed during assembly and are opposite to a notch or dimple that is depressed inward or outward to form the bump or conductive region, this is believed to be the same thing that is occurring in Applicant’s invention, the protrusion being the conductive element that is formed by placing a notch or dimple in the other side of the sidewall) and receding radially internally or radially externally from the low friction material of the sidewall (the dimples/notches that ultimately form the protrusion recede from the outer or inner most surfaces of the assembly) for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports (see paragraphs 0022-0023 and 0026).  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide outward and inward conductive regions, formed by notches, in the bearing by exposing the substrate (which in the case of Andelkovski is the open metal substrate) so that it is free from low friction material, as taught by Natu, for the purpose of providing a conductive circuit between an inner component and an outer component that the bearing supports.

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelkovski, US PGPub 2014/0044385, in view of Natu, US PGPub 2012/0240350, as applied to claim 1, and further in view of Damour, USP 6,231,239.
Regarding claims 17 and  21, Andelkovski does not disclose that the flange has a multiple wall construction around at least 180 degrees of a circumference of the bearing [clm 17] and that the low friction material forms an outermost exterior surface of the flange [clm 21].
Damour teaches a plain bearing with a flange (6) that comprises a multiple wall construction comprising a plurality of flange sidewalls (see the doubling over of the material in all embodiments of Damour) that extend over at least 180 degrees of a circumference of the bearing and for the purpose of providing a closed flange that provides an improved stability to the bearing system (see column 2, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Andelkovski and provide a flange that comprises a multiple wall construction comprising a plurality of flange sidewalls that extend over at least 180 degrees, as taught by Damour, for the purpose of providing a closed flange that provides an improved stability to the bearing system.
As a result of this combination the flange in the device of Andelkovski as modified by Damour would include 2 flange sidewalls around at least 180 degrees of the circumference (the flanges are annular around the whole or almost all of the circumference in both references) and the low friction material overlies both a radially outer surface and a radially inner surface of the substrate (Andelkovski discloses in figure 6a that the bearing can be formed with just the mesh and the sliding material present in and on both sides of the mesh thus the low friction material would overlay on both surfaces), when this member is folded to form the flange as taught by Damour the low friction material will cover all exterior surfaces of the flange.
Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive.
Applicant’s amendment resolved the previous issues under 35 USC 112 but has introduced a new issue under 35 USC 112(d), see above. 
With regards to the rejection based on prior art Applicant argues that since Andelkovski discloses aluminum alloy it does not meet the material list requirement added to claim 1 and the other independent claims.  However, aluminum cannot be completely discredited as a possible material since it is explicitly recited in claim 9.  In addition the recitation of independent claims state “alloys thereof”, the original disclosure included aluminum as one of the alloy elements and thus while not explicitly recited in the independent claims could still be one of the elements in the alloy as long as one of the other elements is present.  In this case Andelkovski states in paragraph 0031 that the aluminum can be an alloy with tin, nickel and titanium and thus still anticipates this requirement of the claim.  By stating “alloy thereof” the list is no longer limited to just the materials defined and can include other materials within an alloy.
Applicant further argues that the other teaching references fail to cure this alleged deficiency of Andelkovski but since Andelkovski has not been found to be deficient the rejection is maintained.
If the claims are successfully amended to exclude all forms of aluminum applicant’s attention is drawn USP 9,297,416 which discloses a steel mesh used in a bearing which would be an iron alloy.  In addition the selection of a particular material has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656